                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

AUBREY LEE CHRISTIAN                                                                      PLAINTIFF

v.                                                                           No. 1:18CV149-NBB-RP

VICKEY RUSSEL
SHERIFF CHRIS DICKERSON
JUDGE JOHN BISHOP
JOHN DOE (JAILER)                                                                     DEFENDANTS


                                        FINAL JUDGMENT

        In accordance with the memorandum opinion entered this day, the defendants’ motion for

summary judgment is GRANTED, and judgment is ENTERED in favor of the defendants in all

respects. This case is CLOSED. In light of this ruling, the plaintiff’s motion [50] to extend the

discovery deadline is DISMISSED as moot.

        SO ORDERED, this, the 19th day of November, 2019.


                                                        /s/ Neal Biggers
                                                        NEAL B. BIGGERS
                                                        SENIOR U. S. DISTRICT JUDGE
